Order entered December 23, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00284-CV

  TOYOTA MOTOR SALES, U.S.A., INC., AND TOYOTA MOTOR CORPORATION,
                               Appellants

                                             V.

BENJAMIN THOMAS REAVIS AND KRISTI CAROL REAVIS, INDIVIDUALLY AND
     AS NEXT FRIENDS OF E.R. AND O.R., MINOR CHILDREN, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-15296

                                         ORDER
       Before the Court is the December 19, 2019 second unopposed motion for an extension of

time to file appellants’ brief. We GRANT the motion and extend the time to January 27, 2020.



                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE